Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11, and 14-20 are pending for examination. Claims 1 and 11 are independent.

Response to Amendment
This office action is responsive to the amendments filed on 01/20/2022. As directed by the amendments, claims 1 and 11 are amended. 

Response to Arguments
In response to Applicant Arguments/Remarks filed 01/20/2022 regarding the amended features. The arguments are moot in view of the grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20170330211, hereinafter "Deshpande") in view of Seeger et al. (US 10748072 B1, hereinafter "Seeger"), Brady et al. (US 10308430, hereinafter "Brady"), and High et al. (US 20160259343, hereinafter "High").

Regarding Claim 1
Deshpande discloses: A system, comprising: 
one or more data processors; and 
a non transitory computer readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more processors to perform operations including: 
receiving, from a distributed storage network, node data associated with multiple nodes on the distributed storage network, wherein the node data includes data corresponding to characteristics of the multiple nodes and users that interact with the multiple nodes ([Para 0032 and Fig 2] “In the method 200, the computer system receives and processes inputs associated with each SKU - node pair or , if so determined , the week of supply inventory at a higher product hierarchy level or at a cluster of nodes level… all SKU - node pairs in the vendor order fulfillment system having nodes with inventory for a customer - ordered product are considered.”); 
receiving, from a first node in the distributed storage network, first user data associated with one or more acquisitions at a non-mobile platform, wherein the first user data includes data corresponding to the acquisition at the non-mobile platform and an associated physical action taken by a first user ([Para 0044] “the computation of the predicted average weekly sales “z” may be based on one or more of the following information: Sales in the season (In - store and online)..” Examiner interprets in store sales as acquisition at the non-mobile platform.); 
receiving, from a second node in the distributed storage network, second user data associated with one or more acquisitions at a mobile platform, wherein the second user data includes data corresponding to the acquisition at the mobile platform and an associated action taken by a second user interacting with a computing device ([Para 0022] “order fulfillment is provided to enable a customer 11, through a customer device 103 , e.g., a mobile device such as a Smartphone… , to order goods/products on–line…”[Para 0044] “the computation of the predicted average weekly sales “z” may be based on one or more of the following information : Sales in the season (In - store and online)…” Examiner interprets online sales as acquisition at a mobile platform.); 
Deshpande discloses an artificial neural network in para 0045, but does not explicitly disclose: training and applying an artificial neural network to determine an estimated future storage need for each of the multiple nodes, wherein the node data, first user data, and second user data are inputs to the artificial neural network after the artificial neural network is trained; Page 2 of 9Appl. No. 16/579,516Attorney Docket No.: 105931-1156805 Amdt. dated January 20, 2022 Response to Office Action of September 21, 2021 
However, Seeger discloses in the same field of endeavor: Page 2 of 9Appl. No. 16/579,516Attorney Docket No.: 105931-1156805Amdt. dated January 28, 2021Response to Final Office Action of October 29, 2020training and applying an artificial neural network to determine an estimated future storage need for each of the multiple nodes, wherein the node data, first user data, and second user data are inputs to the artificial neural network after the artificial neural network is trained ([Col 3 line 30 and Fig 4] “nonlinear deterministic functions such as various types of neural networks may be used… A number of advanced statistical techniques may be employed in various embodiments as described below to train the model... After the model parameters have been fitted, the model may be run to produce probabilistic demand forecasts--e.g., corresponding to various future times or time intervals, a probability distribution (and not just point predictions) of the demand for a given item may be generated.”); 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method “Modeling Inventory Performance For Omni - Channel Fulfillment In Retail Supply Networks” taught by Deshpande with the method “Intermittent Demand Forecasting for Large Inventories” taught by Seeger. Doing so ca generate probabilistic forecasts corresponding to an input data set (Abstract, Seeger).
Deshpande in view of Seeger does not explicitly disclose: determining, using the estimated future storage need for each of the multiple nodes, a data scheme for the distributed storage network, wherein at least a portion of the data transition scheme includes one or more actions for a robotic device at one or more of the nodes; 
However, Brady discloses in the same field of endeavor: determining, using the estimated future storage need for each of the multiple nodes, a data scheme for the distributed storage network, wherein at least a portion of the data transition scheme includes one or more actions for a robotic device at one or more of the nodes ([Col 25 line 32 and Fig 3] “At box 340, replenishments of items may be routed to autonomous ground vehicle units in the specific regions to address differences between predicted regional demand and forward-deployed inventory in those regions. For example, where the available inventory of a given item, or category of items, in a given region falls below the predicted (or known or observed) demand for such items, the inventory may be replenished by distributing additional items to the region, e.g., by a carrier vehicle, or by one or more other autonomous ground vehicles...” Examiner interprets the predicated regional demand as the estimated future storage need, the route given to the autonomous vehicles as the data transition scheme, and the autonomous vehicle as a robotic device.);
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method “Modeling Inventory Performance For Omni - Channel Fulfillment In Retail Supply Networks” taught by Deshpande with the method “Intermittent Demand Forecasting for Large Inventories” taught by Seeger with the method “Distribution and Retrieval of Inventory and Materials Using Autonomous Vehicles” taught by Brady. Doing so can deploy autonomous vehicles to areas where an item is in demand (Abstract, Brady).
Deshpande in view of Seeger and Brady does not explicitly disclose: implementing, using the robotic device at the first node, the data transition scheme into the distributed storage network, wherein implementing the data transition scheme includes the robotic device collecting one or more items and moving the one or more items within the first node.
However, High discloses in the same field of endeavor: implementing, using the robotic device at the first node, the data transition scheme into the distributed storage network, wherein implementing the data transition scheme includes the robotic device collecting one or more items and moving the one or more items within the first node ([Para 0083-0084 and Fig 8] “The system includes a plurality of motorized transport units 102 that are each configured to perform multiple different types of tasks at a retail shopping facility. As described above, the different tasks can vary from, but not limited to, assisting customers, performing a clean-up, collecting one or more movable item containers, and other such tasks… The central computer system can further instruct the one or more motorized transport units to autonomously transport the specified stocking cart to a specified stocking location on the sales floor corresponding to at least one of the plurality of products carried by the stocking cart and intended to be restocked at or near the stocking location.” Examiner reads the motorized transport unit as a robot collecting items and moving the items within the same store and the central computing system as implementing the data transition scheme.)
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method “Modeling Inventory Performance For Omni - Channel Fulfillment In Retail Supply Networks” taught by Deshpande with the method “Intermittent Demand Forecasting for Large Inventories” taught by Seeger with the method “Distribution and Retrieval of Inventory and Materials Using Autonomous Vehicles” taught by Brady with the method for product stocking using motorized transport units taught by High. Doing so can assist product stocking on a sales floor of a retail shopping facility (Abstract, High).

Regarding Claim 11
Deshpande in view of Seeger, Brady and High discloses: A method, comprising: (Claim 11 is a method claim that corresponds to method claim 1 and the rest of the limitations are rejected on the same ground)

Regarding Claim 4
Deshpande in view of Seeger, Brady and High discloses: The system of claim 1, wherein the first user data and second user data are parsed into mobile-specific data, non-mobile-specific data, and hybrid data, and wherein data within the first user data and the second user data are tagged according to the parsing ([Para 0041], Deshpande “In one embodiment , the “low inventory” zone or region 360 depicts an inventory status in which an inventory performance score would be penalized for online fulfillment so as to preserve product inventory for in-store sales, whereas , the “high inventory” zone or region 370 depicts an inventory status which is preferred for online fulfillment. The neutral zone is a zone within which a tolerable window of supply measured as a difference between a first WOS value w1 and a second WOS value w2, is computed.” Examiner interprets online fulfillment as mobile-specific data, in-store sales as non-mobile-specific data, and the week of supply for both as hybrid data.).

Regarding Claim 5
Deshpande in view of Seeger, Brady and High discloses: The system of claim 4, wherein the parsed mobile-specific data, non- mobile-specific data, and hybrid data are weighted based on the tagging ([Col 5 line 56], Seeger “features included in x, may include, for example, the holiday-related, seasonal, price-change and other metadata.., and the weights w may be learned by maximizing the training data likelihood”), and wherein the weighted mobile-specific data, non-mobile-specific data, and hybrid data are analyzed to determine the data transition scheme ([Col 25 line 37]. Brady “in a given region falls below the predicted (or known or observed) demand for such items, the inventory may be replenished by distributing additional items to the region, e.g., by a carrier vehicle, or by one or more other autonomous ground vehicles…”).

Regarding Claim 6
Deshpande in view of Seeger, Brady and High discloses: The system of claim 1, wherein the data transition scheme includes amounts of data for transition, timing of transition, and method of transport for transition for each transition of data ([Col 29 line 23] Brady, “Information or data regarding prior travel that may be used to select or define a path or route within an area or environment includes, but is not limited to, one or more time stamps (e.g., times and positions of autonomous vehicles within the given area at such times), elapsed times between departures and arrivals, net speeds, courses, angles of orientation (e.g., a yaw, a pitch or a roll), levels of traffic congestion, sizes or dimensions of any payloads carried, environmental conditions or any other information or data that describes or represents instances of prior travel by autonomous vehicles within the area or environment.”).

Regarding Claim 7
Deshpande in view of Seeger, Brady and High discloses: The system of claim 1, wherein the estimated future storage need for each of the multiple nodes includes an estimated number of items, a recommended number of items, and a confidence metric associated with the estimated number of items ([Para 0049-0051], Deshpande “A number of learning methods such as regression provide confidence in the output of forecast “z” (or a range). This can be used to determine dl and d2.”)

Regarding Claim 8
Deshpande in view of Seeger, Brady and High discloses: The system of claim 1, wherein the node data includes data specific to a geographic area around each node corresponding to the node data ([Para 0020], Deshpande “aggregate data across a set of nodes (e.g., such as by geographic proximity) and represent week of supply at that “cluster of nodes” level”).

Regarding Claim 14
(CLAIM 14 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 15
(CLAIM 15 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 8 AND IS REJECTED ON THE SAME GROUND)

Claim 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20170330211, hereinafter "Deshpande") in view of Seeger et al. (US 10748072 B1, hereinafter "Seeger"),  Brady et al. (US 10308430, hereinafter "Brady"), High et al. (US 20160259343, hereinafter "High") and Siotia et al. (US 2010/0070338, hereinafter "Siotia").

Regarding Claim 9
Deshpande in view of Seeger High and Brady discloses the system of claim 1.
Deshpande in view of Seeger High and Brady does not explicitly disclose: wherein the first user data associated with one or more acquisitions at a non-mobile platform is continuously captured via sensors located at the non-mobile platform.
However, Siotia discloses in the same field of endeavor: wherein the first user data associated with one or more acquisitions at a non-mobile platform is continuously captured via sensors located at the non-mobile platform ([Fig. 2 (250) and Para 0041], “Mobile device 110 may be utilized to participate in one or more of the following events: (i) scanning a code of a store item using scanner 250”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method “Modeling Inventory Performance For Omni - Channel Fulfillment In Retail Supply Networks” taught by Deshpande with the method “Intermittent Demand Forecasting for Large Inventories” taught by Seeger with the method “Distribution and Retrieval of Inventory and Materials Using Autonomous Vehicles” taught by Brady with the method for product stocking using motorized transport units taught by High with the method “Anticipatory Inventory Management via Electronic Shopping List” taught by Siotia. Doing so tracking information may be used to predict future inventory needs and/or adjust inventory levels (Abstract, Siotia).

Regarding Claim 10
Deshpande in view of Seeger, Brady, High, and Siotia discloses: The system of claim 9, wherein the data transition scheme is continuously updated based on new data from the sensors, and wherein the continuously updated data transition scheme causes periodic re-routing at predetermined times between nodes in the distributed storage network ([Para 0042], Siotia states “planogram 109 to approximate the location of user 125 based on the information provided as result of the detected event.” Examiner interprets the planogram as a data transition scheme.).

Regarding Claim 19
(CLAIM 19 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wankhede et al. (US 20160364786, hereinafter "Wankhede") also describes robotic carts for routing items within a store.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127